internal_revenue_service number release date index number ------------------------------ -------------------------------------------------- ---------------------- ----------------------------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ---------------- telephone number -------------------- refer reply to cc fip b02 plr-103094-15 date february legend taxpayer operating partnership company x company y manager llc state a state b date date date date date ----------------------------------------------------------------------- ---------------------------------- ----------------------------------------------------------------------- -------------------------------------- ------------------------------------ ------------------ ----------------------------------------- ----------------------------- ------------ ------------ ------------------ -------------------------- ------------------------ ---------------- --------------------- plr-103094-15 a b c d e f ------- ------ -- ---- --- -- dear --------------------- this is in response to your letter dated date and supplemental submissions regarding the treatment of the taxpayer’s allocable share of management fees for purposes of the gross_income tests under sec_856 and c of the internal_revenue_code code facts taxpayer is a state a corporation taxpayer was formed during date and will elect to be taxed as a real_estate_investment_trust reit beginning with the taxable_year ended date taxpayer conducts substantially_all of its investment activities through operating partnership a state b limited_partnership which is treated as a partnership for federal_income_tax purposes taxpayer owns the sole general_partnership interest in operating partnership through its wholly owned subsidiary company x a state b limited_liability_company company x is disregarded for federal_income_tax purposes taxpayer also directly owns a limited_partnership_interest in operating partnership taxpayer completed an initial_public_offering ipo of its stock on date as of date taxpayer’s collective ownership percentage in operating partnership is a operating partnership is the sole owner of company y a state b limited_liability_company which elected to be treated as a corporation for federal_income_tax purposes company y and taxpayer jointly elected to treat company y as a taxable_reit_subsidiary company y owns b of manager a state b limited_liability_company treated as a partnership for federal_income_tax purposes manager owns c of taxpayer plr-103094-15 operating partnership’s primary business is to acquire invest in and manage a portfolio of re-performing and non-performing mortgage loans secured_by single-family residences and to a lesser extent loans secured_by multi-family residential and commercial mixed use retail residential properties collectively the mortgages taxpayer represents that operating partnership owns of the investments operating partnership’s portfolio predominantly consists of re-performing loans with respect to the non-performing loans operating partnership will often acquire the underlying properties securing the mortgages through foreclosure such properties referred to as real_estate owned or reos collectively the mortgages and reos are the investments reos acquired by operating partnership will be either rented or sold to third parties soon after they are acquired on date manager entered into a management agreement with taxpayer and operating partnership management agreement pursuant to the management agreement manager implements operating partnership’s business strategy and manages operating partnership’s business and investment activities and day-to-day operations manager also provides operating partnership and taxpayer with management corporate governance administrative and other services related to finance and accounting human resources legal investment_company exemption risk management corporate services vendor management operations operations support and reit qualification collectively the services including a management team and necessary administrative and support personnel to run the daily operations of operating partnership and taxpayer taxpayer represents that the services provided by manager will be usual and customary asset management of investments in mortgages and reos manager does not currently provide services to any persons as defined in sec_7701 other than operating partnership the management agreement provides that manager may provide services in the future to third parties under the condition that its services provided to taxpayer are not impaired neither taxpayer nor manager however anticipates that manager will provide services to or invest on behalf of third parties manager will not be the servicer of the mortgages or provide any services to the tenants of any reos llc will service the mortgages and provide any necessary property management lease management and renovation management required for the reos taxpayer represents that llc is an independent_contractor within the meaning of sec_856 with respect to taxpayer manager is compensated through fees paid_by operating partnership operating partnership pays a base management fee and an incentive fee to manager collectively taxpayer anticipates the rental of real_property to constitute a small part of its business if taxpayer provides any services to its tenants taxpayer will use an independent_contractor or taxable_reit_subsidiary as described under sec_856 to ensure that any impermissible_tenant_service_income does not exceed the de_minimis amount in sec_856 plr-103094-15 the management fees the base management fee is d of taxpayer’s consolidated stockholders’ equity per annum taxpayer’s consolidated stockholders’ equity is the sum of the net_proceeds from any issuances of equity by taxpayer or operating partnership since inception plus taxpayer’s and operating partnership’s retained earnings less i any amount taxpayer or operating partnership has paid to repurchase its common_stock or units since inception ii any unrealized gains and losses and other non-cash items that have affected consolidated stockholder’s equity iii any amount related to one-time events caused by changes in gaap and iv certain non-cash items not otherwise discussed above the base management fee will be paid in a combination of cash and shares of taxpayer’s common_stock the incentive fee will be payable quarterly in an amount equal to e of the dollar amount by which the sum of a aggregate cash dividends declared out of the reit taxable_income of taxpayer and b distributions declared out of the taxable_income of operating partnership without duplication exceeds the product of f and the book_value per share of taxpayer’s common_stock as of the end of each quarter the incentive fee is payable in cash taxpayer intends to restructure its operations company y will distribute its b interest in manager to operating partnership thus operating partnership will directly own the b interest in manager manager will continue to manage the investments and be compensated as provided in the management agreement as described above because operating partnership will be a partner in manager and taxpayer is a partner in operating partnership taxpayer will be allocated a portion of the fees that manager receives from operating partnership therefore taxpayer through its partnership_interest in operating partnership will have gross_income that includes taxpayer’s proportionate share of both the investment_income from operating partnership’s assets and operating partnership’s b share of the management fees law sec_856 of the code provides that at least percent of a reit’s gross_income must be derived from dividends interest rents_from_real_property gain from the sale_or_other_disposition of stock securities and real_property other than property in which the corporation is a dealer abatement and refunds of taxes on real_property income and gain derived from foreclosure_property commitment_fees and gain from certain_sales or other dispositions of real_estate_assets sec_856 of the code provides that at least percent of a reit’s gross_income must be derived from rents_from_real_property interest on obligations secured_by real_property gain from the sale_or_other_disposition of real_property other than property in which the corporation is a dealer dividends from reit stock and gain from the sale of reit stock abatements and refunds of taxes on real_property income and plr-103094-15 gain derived from foreclosure_property commitment_fees gain from certain_sales or other_disposition of real_estate_assets and qualified_temporary_investment_income sec_856 of the code provides in relevant part that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part whether any item_of_income or gain which- i does not otherwise qualify under sec_856 or c may be considered as not constituting gross_income for purposes of sec_856 or c or ii otherwise constitutes gross_income not qualifying under sec_856 or c may be considered as gross_income which qualifies under sec_856 or c sec_1_856-3 of the income_tax regulations provides that a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and is deemed to be entitled to the income of the partnership attributable to such share for purposes of sec_856 the interest of a partner in the partnership’s assets is determined in accordance with the partner’s capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partners as in the hands of the partnership for all purposes of sec_856 sec_1_856-4 of the income_tax regulations provides that the directors or trustees of a reit are not required to delegate or contract out their fiduciary duty to manage the reit itself as distinguished from rendering or furnishing services to the tenants of the reit’s property or managing or operating the property thus the trustees or directors may do all things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself for example the trustees or directors may establish rental terms choose tenants enter into and renew leases and deal with taxes interest and insurance relating to the reit’s property sec_61 of the code provides that except as otherwise provided gross_income includes all income from whatever source derived the legislative_history underlying the tax treatment of reits indicates that the central concern behind the gross_income restrictions is that a reit’s gross_income should largely be composed of passive_income for example h_r rep no 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business the legislative_history also indicates that congress intended to equate the tax treatment of reits with the treatment accorded regulated_investment_companies id plr-103094-15 the staff of the joint_committee on taxation in its general explanation of the tax legislation enacted in the 110th congress describes sec_856 as follows the provision authorizes the treasury_department to issue guidance that would allow other items of income to be excluded for purposes of the computation of qualifying gross_income under either the percent or the percent test respectively or to be included as qualifying_income for either of such tests respectively in appropriate cases consistent with the purposes of the reit provisions footnote of the general explanation provides that income that is statutorily excluded from a reit’s gross_income computations is not intended to be within the authority granted to the treasury_department to include amounts as qualifying_income staff of the joint_committee on taxation 111th cong general explanation of the tax legislation enacted in the 110th congress 1st sess pincite analysis in the instant case manager will be providing services to operating partnership that promote operating partnership’s investment strategy through the management of investment activities as well as operating partnership’s day-to-day operations manager is managing the operating partnership’s investments in mortgages and reos taxpayer represents that the activities that manager performs are activities that a reit may under the code and regulations perform in managing the assets of the reit as well as the trust itself without adverse tax consequences all mortgage servicing and all services provided in connection with the reos are done by llc an independent_contractor in the instant case in the ordinary course of operating partnership’s investment activities operating partnership will receive interest_income and income from the sale or rental of reo foreclosure_property collectively investment_income and operating partnership will pay management fees to manager at the same time operating partnership will be allocated b of the management fees it pays to manager because it is a b partner in manager thus operating partnership’s gross_income will include both the investment_income from its assets and its b share of the management fees furthermore taxpayer as a partner of operating partnership and through its partnership_interest in operating partnership an interest holder in manager will include as income both its proportionate share of the investment_income from its direct interest in operating partnership and the management fee income from its indirect interest in manager because the management fees are derived from the same investments that generate the investment_income including the management fees in taxpayer’s gross_income would cause the amounts to be counted twice for purposes of the gross_income tests under sec_856 accordingly under the authority of sec_856 to the extent that manager earns management fees from managing operating partnership’s wholly owned investments we conclude that taxpayer may exclude from its gross_income for purposes of sec_856 and c taxpayer’s allocable pro_rata share a of operating partnership’s allocable pro_rata share b of plr-103094-15 management fees that manager receives from operating partnership under the facts of the instant case excluding the management fees as described above from taxpayer’s gross_income for purposes of sec_856 and c does not interfere with congressional policy objectives in enacting the income tests under those provisions conclusion based on the facts and representations submitted by taxpayer we rule that to the extent that manager earns management fees from managing operating partnership’s wholly owned investments taxpayer may exclude from its gross_income for purposes of sec_856 and c taxpayer’s allocable pro_rata share of operating partnership’s allocable pro_rata share of management fees that manager receives from operating partnership except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied as to whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code no opinion is expressed or implied regarding whether taxpayer’s pro_rata allocable share of the investment_income is qualifying reit income under either sec_856 or additionally no opinion is expressed or implied regarding whether the reos qualify as foreclosure_property or whether the sale of an reo is a prohibited_transaction under sec_857 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely andrea m hoffenson andrea m hoffenson chief branch office of associate chief_counsel financial institutions products
